DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Claims 4, 6, 13, 15, 19 are cancelled.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 7-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “continuous” (lines 6 and 10) is used by the claim to refer to “an exterior aircraft surface having an opening” (claim 1, lines 6-7) and “a curved section of a bottom wall located within an opening of an exterior aircraft surface” (claim 1, line 10), while the accepted meaning is “marked by uninterrupted extension in space, time, or sequence” (Merriam Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term.  Note that there does not appear to be any disclosure of the term “continuous” in applicant’s specification.
Further regarding claim 1, the recitation “a continuous exterior aircraft surface” (emphasis added) (lines 6-7) renders the claim indefinite.  Since the claim previously set forth that the “exterior panel comprising an opening defined therein” (claim 1, line 5) where the exterior panel defines the “exterior aircraft surface” (claim 1, lines 5-7) it is unclear how the exterior surface is both continuous and has an opening defined therein.
Regarding claim 9, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “continuous” (lines 9 and 13) is used by the claim to refer to “an exterior aircraft surface having an opening” (claim 9, line 9) and “a curved section of a bottom wall located within an opening of an exterior aircraft surface” (claim 9, line 13), while the accepted meaning is “marked by uninterrupted extension in space, time, or sequence” (Merriam Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term.  Note that there does not appear to be any disclosure of the term “continuous” in applicant’s specification.
Further regarding claim 9, the recitation “a continuous exterior aircraft surface” (emphasis added) (line 9) renders the claim indefinite.  Since the claim previously set forth that the “exterior panel comprising an opening defined therein” (claim 9, line 7) where the exterior panel defines the “exterior aircraft surface” (claim 9, lines 9-10) it is unclear how the exterior surface is both continuous and has an opening defined therein.
Regarding claim 17, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “continuous” (lines 10 and 14) is used by the claim to refer to “an exterior aircraft surface having an opening” (claim 17, lines 10-11) and “a curved section of a bottom wall located within an opening of an exterior aircraft surface” (claim 17, line 14), while the accepted meaning is “marked by uninterrupted extension in space, time, or sequence” (Merriam Webster Dictionary). The term is indefinite because the specification does not clearly redefine the term.  Note that there does not appear to be any disclosure of the term “continuous” in applicant’s specification.
Further regarding claim 17, the recitation “a continuous exterior aircraft surface” (emphasis added) (lines 10-11) renders the claim indefinite.  Since9 the claim previously set forth that the “exterior panel comprising an opening defined therein” (claim 17, line 8) where the exterior panel defines the “exterior aircraft surface” (claim 17, lines 9-11) it is unclear how the exterior surface is both continuous and has an opening defined therein.
Claims 2, 3, 5, 7, 8, 10-12, 14, 16, 18, and 20 are rejected
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043), and further in view of Hanewinkel (US 7,325,772).
Regarding claim 1, Army et al. discloses an aircraft air conditioning pack assembly comprising:
An air conditioning pack (22) configured to discharge heat (Paragraphs 13-14) and an exterior panel (Defined by element 14 of 10) positioned in close proximity to the air conditioning pack (Figures 1 and 3),
Where the exterior panel comprises an opening (16) defined therein (Figures 1 and 3), where the exterior panel comprises a first side (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) facing towards the air conditioning pack (Figures 1 and 3) and a second side (Annotated Figure 3: Defined by a surface of 16A that surrounds the opening 16) defining a continuous exterior aircraft surface configured to be in communication with a free stream airflow (Figures 1 and 3).
While Army et al. discloses that the air conditioning pack comprises a bottom wall (26L) that is disposed within and extends through the opening (Figures 1 and 3, see also Paragraphs 14-15) to facilitate transferring heat from the air conditioning pack to the free stream airflow (Figures 1 and 3, see also Paragraphs 14-15: The air conditioning pack is inherently capable of transferring heat from the air conditioning pack to the free stream airflow since element 26L of the air conditioning pack 22 is configured to have any suitable surface counters necessary to match the exterior panel 14 and exposed to ambient airflow), and while Army et al. is suggestive of the bottom wall of the air conditioning pack as defines a continuous curved section in communication with the free stream airflow (Paragraphs 13 and 15, see also Figures 1-2: The air conditioning pack is configured to be located in a wing box interface area 16, where the bottom wall of the air conditioning pack is configured to have any suitable surface counters necessary to match the aircraft outer mold line OML as defined by the exterior panel in the wing box area or other regions of the aircraft), Army et al. does not explicitly teach or disclose that the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow
Hanewinkel teaches a mounting arrangement for a heat dissipating device of an aircraft, comprising: a heat generating device (41) configured to discharge heat (Col. 23, lines 31-47 and Col. 3, lines 44-62) and an exterior panel (66) positioned in close proximity to the heat generating device (Figures 3-5 and 7), where the heat generating device has a bottom wall (46), where the exterior panel comprises an opening (68) through which the heat generating device extends (Figures 3-5 and 7, see also Col. 4, lines 3-21), and where the bottom wall protrudes from the exterior panel, the bottom wall oriented obliquely relative the free stream airflow (Figures 3-5 and 7, see also Col. 4, lines 3-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure an air conditioning pack as disclosed by Army et al. to protrude from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow as taught by Hanewinkel to improve air conditioning pack operating efficiency by increasing an exposure of the air conditioning pack to a flow of ambient air.  Further, it has been held that rearranging parts of an invention (e.g. rearranging the air conditioning pack of Army et al. to a location on a more upstream side of a wing box interface area 16 that is curved such that the air conditioning pack is obliquely exposed a free stream airflow) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 11-12) constitutes a functional limitation, there being no differentiating structure recited.
Note: Since Army et al. discloses an exterior panel defining an exterior aircraft surface having an opening and an air conditioning pack having a curved bottom wall within an opening of an exterior aircraft surface as recited in the claims, and since the instant specification does not appear to define the term “continuous”, it is held that the exterior aircraft surface and the curved bottom wall as disclosed by Army et al. are continuous in the same sense that the claimed exterior aircraft surface and curved bottom wall are continuous.


    PNG
    media_image1.png
    457
    608
    media_image1.png
    Greyscale

Regarding claim 2, Army et al. discloses an aircraft air conditioning pack assembly as discussed above, where the air conditioning pack comprises a heat exchanger (i.e. as defined by 23) (Paragraph 13) comprising a top side and a plurality of lateral sides (Annotated Figure 3), the assembly further comprising a layer of thermally insulative material (32) extending across the top side and the plurality of lateral sides (Paragraph 20).
Regarding claim 5, Army et al. discloses an aircraft air conditioning pack assembly as discussed above, where the portion of the bottom wall extending through the opening has an airfoil cross-sectional shape (Figures 1 and 3, see also Paragraphs 14-15: The bottom wall has a cross-section that is curved to define a shape that resembles an airfoil, where the cross-section the shape of the bottom wall matches a shape of the exterior panel).
Regarding claim 9, Army et al. discloses an aircraft air comprising: a pack bay (a pack bay is defined by an opening 16) defined on an underside of the aircraft (Figures 1 and 3), the pack bay comprising an interior (Figures 1 and 3, see also Paragraphs 14-15),
An air conditioning pack (22) positioned within the interior (Figures 1 and 3, see also Paragraphs 14-15), the air conditioning pack configured to discharge heat (Paragraphs 13-14), and
An exterior panel (Defined by element 14 of 10) positioned in close proximity to the air conditioning pack and at least partially defining the interior (Figures 1 and 3, see also Paragraphs 14-15), the exterior panel comprising an opening defined therein (i.e. 16), and the exterior panel comprising a first side (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) facing towards the air conditioning pack (Figures 1 and 3), and a second side (Annotated Figure 3: Defined by a surface of 16A that surrounds the opening 16) defining a continuous exterior surface of the aircraft configured to be in communication with a free stream airflow (Figures 1 and 3).
While Army et al. discloses that the air conditioning pack comprises a bottom wall (26L) that is disposed within and extends through the opening (Figures 1 and 3, see also Paragraphs 14-15) to facilitate transferring heat from the air conditioning pack to the free stream airflow (Figures 1 and 3, see also Paragraphs 14-15: The air conditioning pack is inherently capable of transferring heat from the air conditioning pack to the free stream airflow since element 26L of the air conditioning pack 22 is configured to have any suitable surface counters necessary to match the exterior panel 14 and exposed to ambient airflow), and while Army et al. is suggestive of the bottom wall of the air conditioning pack as defines a continuous curved section in communication with the free stream airflow (Paragraphs 13 and 15, see also Figures 1-2: The air conditioning pack is configured to be located in a wing box interface area 16, where the bottom wall of the air conditioning pack is configured to have any suitable surface counters necessary to match the aircraft outer mold line OML as defined by the exterior panel in the wing box area or other regions of the aircraft), Army et al. does not explicitly teach or disclose that the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow.
Hanewinkel teaches a mounting arrangement for a heat dissipating device of an aircraft, comprising: a heat generating device (41) configured to discharge heat (Col. 23, lines 31-47 and Col. 3, lines 44-62) and an exterior panel (66) positioned in close proximity to the heat generating device (Figures 3-5 and 7), where the heat generating device has a bottom wall (46), where the exterior panel comprises an opening (68) through which the heat generating device extends (Figures 3-5 and 7, see also Col. 4, lines 3-21), and where the bottom wall protrudes from the exterior panel, the bottom wall oriented obliquely relative the free stream airflow (Figures 3-5 and 7, see also Col. 4, lines 3-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure an air conditioning pack as disclosed by Army et al. to protrude from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow as taught by Hanewinkel to improve air conditioning pack operating efficiency by increasing an exposure of the air conditioning pack to a flow of ambient air.  Further, it has been held that rearranging parts of an invention (e.g. rearranging the air conditioning pack of Army et al. to a location on a more upstream side of a wing box interface area 16 that is curved such that the air conditioning pack is obliquely exposed a free stream airflow) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 14-15) constitutes a functional limitation, there being no differentiating structure recited.
Note: Since Army et al. discloses an exterior panel defining an exterior aircraft surface having an opening and an air conditioning pack having a curved bottom wall within an opening of an exterior aircraft surface as recited in the claims, and since the instant specification does not appear to define the term “continuous”, it is held that the exterior aircraft surface and the curved bottom wall as disclosed by Army et al. are continuous in the same sense that the claimed exterior aircraft surface and curved bottom wall are continuous.
Regarding claim 10, Army et al. discloses an aircraft air as discussed above, where the exterior panel is a pack bay door (i.e. the exterior panel defines a door of the pack bay) (Figures 1 and 3).
Regarding claim 11, Army et al. discloses an aircraft air as discussed above, where the air conditioning pack comprises a heat exchanger (i.e. as defined by 23) (Paragraph 13) comprising a top side and a plurality of lateral sides (Annotated Figure 3), the assembly further comprising a layer of thermally insulative material (32) extending across the top side and the plurality of lateral sides (Paragraph 20).
Regarding claim 14, Army et al. discloses an aircraft as discussed above, where the portion of the bottom wall extending through the opening has an airfoil cross-sectional shape (Figures 1 and 3, see also Paragraphs 14-15: The bottom wall has a cross-section that is curved to define a shape that resembles an airfoil, where the cross-section the shape of the bottom wall matches a shape of the exterior panel).
Regarding claim 17, Army et al. discloses a method of assembling an aircraft (Paragraphs 16-19: Removal and installation of an ECS pack 22 with respect to an aircraft), the method comprising: defining a pack bay (a pack bay is defined by an opening 16) on an underside of the aircraft (Figures 1 and 3), where the pack bay includes an interior (Figures 1 and 3, see also Paragraphs 14-15),
Positioning an air conditioning pack (i.e. 22) within the interior (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19), where the air conditioning pack is configured to discharge heat (Paragraphs 14-15),
Positioning an exterior panel (Defined by element 14 of 10) in close proximity to the air conditioning pack to at least partially define the interior (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19), where the exterior panel includes an opening defined therein (i.e. 16), where the exterior panel is positioned such that a first side thereof (Annotated Figure 3: Defined by a surface of 16B that defines the opening 16) faces towards the air conditioning pack (Figures 1 and 3), and such that a second side thereof (Annotated Figure 3: Defined by a surface of 16A that surrounds the opening 16) defines a continuous exterior surface of the aircraft configured to be in communication with a free stream airflow (Figures 1 and 3).
While Army et al. discloses disposing at least a portion of the air conditioning pack within the opening (Figures 1 and 3, see also Paragraphs 14-15 and Paragraphs 16-19) such that the bottom wall extends through the opening (Figures 1 and 3, see also Paragraphs 14-15) to facilitate transferring heat from the air conditioning pack to the free stream airflow (Figures 1 and 3, see also Paragraphs 14-15: The air conditioning pack is inherently capable of transferring heat from the air conditioning pack to the free stream airflow since element 26L of the air conditioning pack 22 is configured to have any suitable surface counters necessary to match the exterior panel 14 and exposed to ambient airflow), and while Army et al. is suggestive of the air conditioning pack as having a contour relative the free stream airflow (Paragraphs 13 and 15, see also Figures 1-2: The air conditioning pack is configured to be located in a wing box interface area 16, where the bottom wall of the air conditioning pack is configured to have any suitable surface counters necessary to match the aircraft outer mold line OML as defined by the exterior panel in the wing box area or other regions of the aircraft), Army et al. does not explicitly teach or disclose that the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow.
Hanewinkel teaches a mounting arrangement for a heat dissipating device of an aircraft, comprising: a heat generating device (41) configured to discharge heat (Col. 23, lines 31-47 and Col. 3, lines 44-62) and an exterior panel (66) positioned in close proximity to the heat generating device (Figures 3-5 and 7), where the heat generating device has a bottom wall (46), where the exterior panel comprises an opening (68) through which the heat generating device extends (Figures 3-5 and 7, see also Col. 4, lines 3-21), and where the bottom wall protrudes from the exterior panel, the bottom wall oriented obliquely relative the free stream airflow (Figures 3-5 and 7, see also Col. 4, lines 3-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure an air conditioning pack as disclosed by Army et al. to protrude from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow as taught by Hanewinkel to improve air conditioning pack operating efficiency by increasing an exposure of the air conditioning pack to a flow of ambient air.  Further, it has been held that rearranging parts of an invention (e.g. rearranging the air conditioning pack of Army et al. to a location on a more upstream side of a wing box interface area 16 that is curved such that the air conditioning pack is obliquely exposed a free stream airflow) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “to facilitate transferring heat from the air conditioning pack to the free stream airflow” (lines 15-16) constitutes a functional limitation, there being no differentiating structure recited.
Note: Since Army et al. discloses an exterior panel defining an exterior aircraft surface having an opening and an air conditioning pack having a curved bottom wall within an opening of an exterior aircraft surface as recited in the claims, and since the instant specification does not appear to define the term “continuous”, it is held that the exterior aircraft surface and the curved bottom wall as disclosed by Army et al. are continuous in the same sense that the claimed exterior aircraft surface and curved bottom wall are continuous.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043) and Hanewinkel (US 7,325,772), and further in view of Merenksy (US 4,969,509).
Regarding claims 3, 12, and 18, Army et al. discloses an aircraft air conditioning pack assembly, an aircraft, and a method as discussed above.  While Army et al. discloses the layer of thermally insulative material (Paragraph 20), Army et al. does not explicitly teach or disclose that the layer of thermally insulative material does not extend between the air conditioning pack and the exterior panel.
Merenksy teaches an aircraft air conditioning pack assembly comprising: an air conditioning pack (Figure 1: A device encompassing spaces 13 and 16) configured to discharge heat (Col. 2, lines 1-47: The air conditioning pack discharges heat to ambient) and an exterior panel (Defined by 10) positioned in close proximity to the air conditioning pack (Figure 1), where the air conditioning pack defines a “top side” (i.e. an interior side) and a “bottom wall” (i.e. an exterior side) and a plurality of lateral sides (Annotated Figure 1), where there is a layer of thermally insulative material (14, 19) extending across the top side and the plurality of lateral sides (Annotated Figure 1 and Col. 2, lines 1-47), and where the layer of thermally insulative material does not extend between the air conditioning pack and the exterior panel (Annotated Figure 1 and Col. 2, lines 1-47: Thermally insulative material is provided on all side of the air conditioning pack except for a location of the exterior side which is between ambient and space 13).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the thermally insulative material as disclosed by Army et al. to surround all but one side of an air conditioning pack as taught by Merenksy to improve aircraft air conditioning pack assembly operating efficiency by reducing a thermal resistance between the air conditioning pack and ambient air.

    PNG
    media_image2.png
    546
    686
    media_image2.png
    Greyscale


Claims 7, 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Army et al. (US 2009/023043) and Hanewinkel (US 7,325,772), and further in view of Gruensfelder et al. (US 5,979,828).
Regarding claims 7, 8, 16, and 20, Army et al. discloses an aircraft air conditioning pack assembly and aircraft as discussed above.  While Army et al. discloses the air conditioning pack as disposed within the opening of the exterior panel (Figures 1 and 3, see also Paragraphs 14-15) such that the first side of the exterior panel defines an interior side of the exterior panel (Figures 1 and 3, see also Paragraphs 14-15), Army et al. does not explicitly teach or disclose a seal member positioned between the air conditioning pack and the opening of the exterior panel.
Gruensfelder et al. teaches a gap sealing arrangement between a first element (e.g. a door 14) (Col. 1, lines 56-67) and a corresponding second element (e.g. an opening of an exterior panel) (Col. 1, lines 56-67: An opening defined by fuselage 12), comprising: a seal member (32) positioned between the first element that is disposed within an opening and perimeter of the second element (Col. 1, lines 56-67: The sealing member is located within a gap 20 between the element and the opening), where the seal member is configured to restrict inflow of a free stream airflow through the opening and towards an interior side of the exterior panel (Col. 1, lines 56-67: The sealing member prevents inflow of airflow through the gap between the first and second elements), where (claim 8) the seal member is fabricated from a material configured to accommodate relative movement between the first and second elements (Col. 2, lines 10-29: The seal member is formed of a flexible material).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sealing member as taught by Gruensfelder et al. between an air conditioning pack and an opening of an exterior panel as disclosed by Army et al. to improve aircraft performance and to reduce aircraft maintenance costs by reducing drag and preventing unwanted debris/fluids from entering an aircraft fuselage (Col. 1, line 56 to Col. 2, line 9 of Gruensfelder et al.).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “the seal member is configured to restrict inflow of the free stream airflow through the opening and towards the interior side of the exterior panel that the air conditioning pack is proximate to” (lines 5-7) constitutes a functional limitation, there being no differentiating structure recited.

Response to Arguments
Regarding the arguments on page 8, lines 16-18:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 8, line 19 to page 9, line 5:
Applicant alleges that Army et al. does not teach or disclose claim 1 as amended in that the ECS pallet does not extend from the outer mold line of the aircraft.  Applicant’s arguments been considered but are not found to be persuasive.
As noted in the 35 USC 103 rejections above, Army et al. discloses an aircraft air conditioning pack assembly comprising at least: an air conditioning pack (22) and an exterior panel (Defined by element 14 of 10), where the exterior panel comprises an opening (16) defined therein (Figures 1 and 3), where the exterior panel defines a continuous exterior aircraft surface configured to be in communication with a free stream airflow (Figures 1 and 3).  While Army et al. is suggestive of the bottom wall of the air conditioning pack as defining a continuous curved section in communication with the free stream airflow (Paragraphs 13 and 15, see also Figures 1-2: The air conditioning pack is configured to be located in a wing box interface area 16, where the bottom wall of the air conditioning pack is configured to have any suitable surface counters necessary to match the aircraft outer mold line OML as defined by the exterior panel in the wing box area or other regions of the aircraft) (emphasis added), Army et al. does not explicitly teach or disclose that the bottom wall protrudes from the exterior panel such that at least a portion of the bottom wall is oriented obliquely relative the free stream airflow.
Hanewinkel remedies Army et al. in that Hanewinkel teaches a mounting arrangement for a heat dissipating device of an aircraft, comprising: a heat generating device (41) configured to discharge heat (Col. 23, lines 31-47 and Col. 3, lines 44-62) and an exterior panel (66) positioned in close proximity to the heat generating device (Figures 3-5 and 7), where the heat generating device has a bottom wall (46), where the exterior panel comprises an opening (68) through which the heat generating device extends (Figures 3-5 and 7, see also Col. 4, lines 3-21), and where the bottom wall protrudes from the exterior panel, the bottom wall oriented obliquely relative the free stream airflow (Figures 3-5 and 7, see also Col. 4, lines 3-21).
Specifically, Army et al. discloses that an air conditioning pack is configured to be located in an exterior panel of a wing box interface area or other regions of the aircraft (Paragraphs 13 and 15 of Army et al.), where the bottom wall of the air conditioning pack is configured to have any suitable surface counters necessary to match the exterior panel of the aircraft (Paragraphs 13 and 15, see also Figures 1-2 of Army et al.).  Merely relocating the ECS pack as disclosed by Army et al. to a curved section of any exterior panel of an aircraft reads on the claimed invention in view of the teachings of Hanewinkel.  See Examiner’s Exhibit A along with Figures 1-3 and Paragraphs 13-15 of Army et al. for clarification, where merely moving the ECS pack of Army et al. to a more upstream portion of the wing box adjacent to where the wings 12 blend with the fuselage 14 reads on the claimed invention.

    PNG
    media_image3.png
    255
    748
    media_image3.png
    Greyscale

Regarding the arguments on page 9, lines 6-7:
Applicant alleges that claims 2, 3, 5, 7, and 8 are allowable by virtue of dependency.  Applicant’s arguments been considered but are not found to be persuasive for the reasons as discussed above.
Regarding the arguments on page 9, lines 8-10:
Applicant alleges that claim 9 and its dependent claims 10, 11, 13, and 14 are allowable for the same reasons as discussed above.  Applicant’s arguments been considered but are not found to be persuasive for the reasons as discussed above.
Regarding the arguments on page 9, lines 11-13:
Applicant alleges that claim 17 and its dependent claims 18 and 20 are allowable for the same reasons as discussed above.  Applicant’s arguments been considered but are not found to be persuasive for the reasons as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0159466 discloses an aircraft skin heat exchanger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/